DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending in this application. Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020. Claims 1-8 are examined herein.
This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on 02/202019 & 03/27/2019 have been considered by the Examiner except where lined through. The Examiner notes that in the IDS filed 03/27/2019, reference US3926505B2 to Turner is not correct. Patent Number 3926505 is to Rayces and is in the same field as applicant invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words and contains number references to the drawings.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 & 6-7 are objected to because of the following informalities: 
A) In Claim 2, line 1, “Ventilation system” should read “The ventilation system”
B) In Claim 6, line 2, “pessure” should read “pressure”
C) A period should be added to the end of Claim 7.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: distance members in claim 6. “members” being the generic placeholder with the associated function of fluidly communicating the pressure sensors with the interior of the bend duct section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the Applicant’s specifications, “distance members” are recited to include “a pipe or flexible tube that extends between the respective through openings and the sensors. Therefore, “distance members” are being interpreted to be a pipe or flexible tube or their equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

A) Claim 1 recites the limitation "the longitudinal extension" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the longitudinal extension” has been construed to be a longitudinal extension.

B) The term “as seen along” in Claim 1, line 7 renders the claim indefinite because it is not clear what the scope of the limitation is. For the purposes of examination, “as seen along” has been construed to be “along”.

C) Claim 1 recites the limitation "the outside" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the outside” has been construed to be an outside.

D) Claim 1 recites the limitation "the interior" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the interior” has been construed to be an interior.

E) Claim 1 recites the limitation "the positions" in line 21.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the positions” has been construed to be positions.

F) Claim 1 recites the limitation "the speed" in line 23.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the speed” has been construed to be a speed.



H) The phrase “perpendicular to a longitudinal center line” in Claim 2, lines 3-4 renders the claim indefinite because the center line of the bend duct is bent and so it is not clear to what part the plane is perpendicular to. For the purposes of examination, “perpendicular to a longitudinal center line” has been construed to be perpendicular to as least one portion of a longitudinal center line.

I) Claim 2 recites the limitation "the range" in lines 9 & 9-10.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the range” has been construed to be a range.

J) The term “more preferred” in Claim 2, line 9 renders the claim indefinite because it is not clear if the language following is positively recited by the claims or not. For the purposes of examination, the language following “more preferred” has been construed to be optional to the claim.

K) Claim 3 recites the limitation "the present air velocity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the present air velocity” has been construed to be a present air velocity.

L) Claim 4 recites the limitation "the difference" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the difference” has been construed to be a difference.

M) The term “its” in Claim 8, line 2 renders the claim indefinite because it is not clear if these are different sensors than previously stated  or not. For the purposes of examination, “its respective” has been construed to be “the”.

N) The term “one installation unit” in Claim 8, line 3 renders the claim indefinite because it is not clear what the scope of the limitation is. For the purposes of examination, “one installation unit” has been construed to be part of the assembly or manufacturing process and therefore the claimed invention need only be capable of being assembled or manufactured in the manner described.

O) Claims 5-7 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 9,657,958 B2 to Litomisky in view of JP2012159484A to Kosaka.

A) As per Claim 1, Litomisky teaches a ventilation system, the ventilation system comprising a main duct (Litomisky: Figure 1, Item 14) connected to at least one motorized fan (Litomisky: Figure 1, item 30), and further connected to at least one workplace via a local duct arrangement (Litomisky: Figure 1, ducts from Item 14 to Items 18), a gate (Litomisky: Figure 1, Items 22) arranged in a position between the workplace and the main duct and a control computer (Litomisky: Figure 1, Item 36), 
wherein said local duct arrangement comprises an asymmetrical bend duct section having a straight duct portion connected to a bend duct portion, said asymmetrical bend duct section being defined by a circumferential wall portion forming as seen along the longitudinal extension of the asymmetrical bend duct section a first duct opening facing the workplace and a second duct opening facing the main duct (Litomisky: Figure 1, duct 16 from Item 14 to Item 18 has bend at top followed by straight portion down to Item 18), 
said ventilation system further comprising a first pressure sensor is arranged on the outside of the duct section in fluid communication with the interior of the asymmetrical bend duct section via a first through-going opening arranged in the circumferential wall portion of the straight duct portion (Litomisky: Figures 2a & 2b, Item 101)
wherein said control computer is further configured to control the speed of the motorized fan based on the determined pressure (Litomisky: Col. 3, lines 33-37).
Litomisky does not teach the first pressure sensor on the bend duct section, 
a second pressure sensor arranged on the outside of the asymmetrical bend duct section and in fluid communication with the interior of the asymmetrical bend duct section via a second through-going opening arranged in the circumferential wall portion of the bend duct portion or in a duct section connected to the bend duct portion, 
wherein said first and second pressure sensors are configured to communicate with the control computer, 
wherein said control computer is configured to determine, based on input signals from the first and second pressure sensors, a pressure difference between the positions of the through- going openings of the first and second pressure sensors.

a second pressure sensor arranged on the outside of the asymmetrical bend duct section and in fluid communication with the interior of the asymmetrical bend duct section via a second through-going opening arranged in the circumferential wall portion of the bend duct portion or in a duct section connected to the bend duct portion, 
wherein said first and second pressure sensors are configured to communicate with the control computer, 
wherein said control computer is configured to determine, based on input signals from the first and second pressure sensors, a pressure difference between the positions of the through-going openings of the first and second pressure sensors (Kosaka: all limitations shown in Figure 7 with two sensors and discussed best on Pg. 4, Example 3).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Litomisky by having two pressure sensors, as taught by Kosaka, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Litomisky with these aforementioned teachings of Kosaka with the motivation of being able to determine flow rate from the pressure difference between sensors while compensating for temperature and not directly inhibiting or partially blocking airflow within the duct.

B) As per Claim 2, Litomisky in view of Kosaka teaches that the bend duct portion has a bend extending along an angle a in view of a first virtual plane extending through the center of curvature of the bend duct portion and perpendicular to a longitudinal center line of the asymmetrical bend duct section; and wherein the second through-going opening is arranged in the circumferential wall portion of the bend duct portion or in the duct section connected to the bend duct portion along a second virtual plane extending through the center of curvature of the bend duct portion and forming an angle p relative to the 
Litomisky in view of Kosaka does not explicitly teach that the angle p is within the range of +/- 2/3 of the angle a.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the angle p is within the range of +/- 2/3 of the angle a, since it has been held that where the general conditions of a claim are disclosed in the prior art (two sensors placed on a bend duct section), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that distance between sensors is a result effective variable because the distance around the corner of the bend is critical to the pressure difference and therefore having them be too far or too close would make it impossible to measure the flow rate.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the angle p is within the range of +/- 2/3 of the angle a, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

C) As per Claim 3, Litomisky in view of Kosaka teaches that the control computer is configured to calculate the present air velocity inside the local duct arrangement based on the determined pressure difference (Kosaka: Pg. 4, Example 3); compare the calculated present air velocity with a pre-determined acceptable air velocity inside the local duct arrangement; and if the calculated present air velocity is determined to differ from the pre-determined acceptable air velocity, adjust the speed of the motorized fan (Litomisky: Col. 3, lines 33-37).

D) As per Claim 4, Litomisky in view of Kosaka teaches that at least two workplaces with related local duct arrangements (Litomisky: Figure 1, multiple Item 18s), and wherein the control computer is configured to determine which local duct arrangement exhibits the calculated present air velocity, that differs the most from the pre-determined acceptable air velocity, and to adjust the speed of the motorized fan to a condition where the difference is approximately zero for at least one of the local duct 

E) As per Claim 5, Litomisky in view of Kosaka teaches that the control computer is further configured to control opening and closing of the gate (Litomisky: Col. 3, lines 33-37).

F) As per Claim 6, Litomisky in view of Kosaka teaches that the first and second pressure sensors are arranged in fluid communication with the interior of the asymmetrical bend duct section via connectors or distance members (Litomisky: Figures 2a-2b).

G) As per Claim 7, Litomisky in view of Kosaka teaches that the system comprises at least two local duct arrangements, each connecting a workplace to the main duct, and wherein the at least two local duct arrangements comprises asymmetrical bend duct sections (Litomisky: Figure 1, multiple Item 16s).
Litomisky in view of Kosaka does not explicitly teach different diameters for the different bend duct sections.
However, Applicant has not disclosed that having different diameters solves any stated problem or is for any particular purpose. Moreover, it appears that different diameters would perform equally well with the system of Litomisky because the individual diameters are taken into account in the airflow calculations. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diameters of ducts of Litomisky different diameters because the duct diameter does not appear to provide any unexpected results.

H) As per Claim 8, Litomisky in view of Kosaka teaches that the asymmetrical bend duct section with its respective first and second pressure sensors are provided as one installation unit (As noted above in 112(b) rejection, the system of Litomisky in view of Kosaka is certainly capable of being manufactured or assembled in one unit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762